Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal from Issue
As it was noted in the communication filed on filed on 08/04/2022, the application is being withdrawn from issue to permit reopening of prosecution due to the unpatentability of one or more claims which will be explained in detail in the present Office Action. The Office notes that the Terminal Disclaimer filed on 12/08/2021 overcomes the previously raised Double Patenting rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 L11-12 recites the limitation “a lower end of the lower barrel”, however L9 recites the same limitation. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct from each other. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 1 L11-12 is amended to --the lower end of the lower barrel—to overcome this rejection.
Claim 17 L3 recites “a fire hydrant assembly”, however L1 recites the same limitation. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct from each other. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 17 L3 is amended to --the fire hydrant assembly—to overcome this rejection.
Claim(s) 2-10 and 18-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 and 17 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Pinney (US 9,670,650).
Regarding claim 11, Pinney (US 9,670,650) teaches in Figs. 1-6 (see at least Fig. 2 and 4-5) of a sensing assembly (detector assembly 50) for connection to a fire hydrant (fire hydrant 4), the fire hydrant in fluid communication with a shoe (pipe fitting 12 which is connected to the main 14 in a similar manner as applicant’s invention), the sensing assembly comprising: a sensor (electrodes 59, 62 for measuring the presence of water; additionally see at least C6 L36-41 teaching of other sensors such as a pressure sensor) in fluid communication with the shoe (when the valve is in the opened position); at least one battery (see power supply 73 which includes at least a battery, see at least C5 L51-64) in electrical communication with the sensor; an antenna (antenna 76) in electrical communication with the sensor; and a sensor housing (housing 52) defining a  housing cavity (the space within housing 52 housing most of the electronics of the detector assembly 50), wherein each battery is arranged within the housing cavity (see at least Fig. 4-5). Thus, the device of Pinney meets all the limitations of claim 11.
Regarding claim 12 and the limitation of the sensing assembly of claim 11, wherein the sensor is a pressure sensor; the device of Pinney meets this limitation as shown in at least C6 L36-41 teaching of the sensor assembly comprising other sensors such as a pressure sensor.

Regarding claim 17, as best understood by the Office, in making and/or using the device of Pinney (US 9,670,650), Pinney teaches in Figs. 1-6 (see at least Fig. 2 and 4-5) of a method of forming a fire hydrant assembly (fire hydrant 4) to connect to a municipal pipeline including a shoe (pipe fitting 12 which is connected to the main 14 in a similar manner as applicant’s invention), the method comprising: obtaining a fire hydrant assembly comprising an upper barrel (upper barrel 19) defining a cavity (see the inner space of the upper barrel 19), a bonnet (see the cover of the operating mechanism 30) connected to an upper end of the upper barrel, and a lower barrel (lower barrel 20) defining a cavity (see the inner space of the lower barrel 20) and connected to a lower end of the upper barrel; connecting a valve assembly (valve assembly 35) in sealable communication with a lower end of the lower barrel, the valve assembly comprising a valve plate (see the middle plate portion of the valve assembly 35 which contacts an unnumbered fixed valve seat to provide the seal in the closed position, notice that the valve plate is held in position by an upper reinforcement component and a lower retainer component in a similar manner as applicant’s invention) in sealable communication with the lower end of the lower barrel, a valve retainer (see the lower retainer portion of the valve assembly 35 below the valve plate) contacting a lower end of the valve plate, and a valve reinforcement (see the upper reinforcement portion of the valve assembly 35 above the valve plate) contacting an upper end of the valve plate; obtaining a stem assembly (see the operating rod 31 which is composed of two pieces), the stem assembly comprising an upper stem and a lower stem (see Fig. 2); and placing a sensing assembly (detector assembly 50) in fluid communication with a lower end of the valve reinforcement (when the valve is opened, the detector 50 is in fluid communication with the valve reinfrocement), the sensing assembly comprising: a sensor (electrodes 59, 62 for measuring the presence of water; additionally see at least C6 L36-41 teaching of other sensors such as a pressure sensor) in fluid communication with the lower end of the valve reinforcement; at least one battery (see power supply 73 which includes at least a battery, see at least C5 L51-64) in electrical communication with the sensor; an antenna (antenna 76) in electrical communication with the sensor; and a sensor housing (the space within housing 52 housing most of the electronics of the detector assembly 50) defining a housing cavity (see at least Fig. 4-5), wherein each battery is arranged within the housing cavity (see at least Fig. 4-5). Thus, the device of Pinney meets all the limitations of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinney (US 9,670,650) in view of Silvers (US 9,901,765).
Regarding claim 13, the device of Pinney fails to explicitly disclose the limitation of a battery pack and a battery container having the limitation of “the sensing assembly of claim 11, further comprising a battery pack assembly, the battery pack assembly comprising at least one battery and a battery container”. However, battery packs are well known in the art. 
Silvers (US 9,901,765) teaches in Figs. 1-16 (see at least Figs. 13 and 158) of a hydrant monitoring system comprising control box 232/232'/532 comprising electronics and sensors for monitoring the conditions of a fire hydrant similar to applicant's invention, wherein the electronics are powered via a battery pack 522. As it is known in the art, a battery pack is an electrical assembly comprising a set of any number of (preferably) identical batteries or individual battery cells that are at least partially held in an interconnect container which may be configured in a series, parallel or a mixture of both to deliver a desired voltage, capacity or power density to the interconnected electronic device. Battery packs allows for ease in swapping out the batteries and allowing the use of cheaper standardized batteries (such as AA, AAA, C, Etc.) to be used instead of using a custom-made type of portable battery which can increase manufacturing cost. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the battery powered power source of the device of Pinney to be composed of a battery pack assembly 522 comprising at least a battery and an interconnect container, in a similar manner as taught by Silvers, since such a modification is not only a known method of powering electronics but it allows the assembly to be powered using known suitable batteries which can be easily replaced. Thus, the device of the combination of Pinney in view of Silvers meets all the limitations of claim 13.

Regarding claim 15, the device of Pinney fails to explicitly disclose the use of a PCB (Printed Circuit Board) having the limitations: “the sensing assembly of claim 11, further comprising a PCB in electrical communication with the sensor”. However, notice that at least a controller 70 is in electrical communication with the sensors. Additionally, Printed Circuit Boards (PCB) are well known in the art. 
Silvers (US 9,901,765) teaches in Figs. 1-16 (see at least Figs. 4 and 9) of a hydrant monitoring system comprising control box 232/232'/532 comprising electronics and sensors for monitoring the conditions of a fire hydrant similar to applicant's invention, wherein the control box comprises a printed circuit board 320/320' comprising the electronic components including a processor and the battery allowing the control box to collect, process and transmit the sensed data. As it is known in the art PCB are widely used in electronics since they offer a reliable and compact solution to circuitry due to the wiring being composed of copper-tracks tightly and efficient packed printed in a single sheet/board, they are cheap to produce and easy to implement in a wide variety of industries. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the electronics (see at least controller 70) of Pinney to comprise a Printed Circuit Board (PCB), in a similar manner as taught by Silvers, since PCBs are a well-known and reliable method of producing/arranging circuitry such as those used for the monitoring of a fire hydrant that allows the circuit to be made compact and easy to implement as compared to having individual electronic components being wired independently. Thus, the device of the combination of Pinney in view of Silvers meets all the limitations of claim 15.
Regarding claim 16 and the limitation of the sensing assembly of claim 15, wherein the PCB is arranged within the housing cavity; the device of the combination meets this limitation as shown in at least Figs. 4-5 of Pinney.

Regarding claim 18 and the limitation of the method of claim 17, further comprising a PCB in electrical communication with the sensor; the device of the combination of Pinney in view of Silvers (see the rejection of claim 15 above for details of the modification) meets this limitation with the electronics (see at least controller 70) of Pinney comprising a Printed Circuit Board (PCB), in a similar manner as taught by Silvers, which allows for the reliable method of producing/arranging the circuitry of the monitoring system of the fire hydrant to be made compact and easy to implement as compared to having individual electronic components being wired independently.
Regarding claim 19 and the limitation of the method of claim 18, wherein the PCB is arranged within the housing cavity; the device of the combination meets this limitation as shown in at least Figs. 4-5 of Pinney.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinney (US 9,670,650) in view of Michalscheck (US 10,394,227).
Regarding claim 14, the device of Pinney fails to disclose the use of a near field antenna having the limitations of “the sensing assembly of claim 11, wherein the antenna is a near-field communication antenna”. However, near field communications are well-known in the art. 
Michalscheck (US 10,394,227) teaches in Figs. 1-11 (see at least Fig. 6) of a multi-purpose sensing device 52 comprising at least a plurality of sensors 58, 60, 62, 64, 66, electrical components (68, 70, 74) and a communication component 72 comprising an antenna. C12 L49- C13 L 10 teaches that "In embodiments that use wireless communication, the communication component 72 may include an antenna and enable the processor 68 to send and receive data using any suitable wireless protocol, such as Wi-Fi, Bluetooth®, near field communications, or the like". The use of an antenna capable of wireless protocol, such as Wi-Fi, Bluetooth®, near field communications allows for the sensing device to broadcast sensor information wirelessly to a suitable end-user. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the antenna of the device of Pinney to use any suitable antenna such as antenna capable of near field communications (NFC), in a similar manner as taught by Michalscheck, since NFC is a well-known suitable method of wireless communication allowing the wireless broadcasting of sensor data to a suitable end-user. Thus, the device of the combination of Pinney in view of Michalscheck meets all the limitations of claim 14.

Regarding claim 20 and the limitation of the method of claim 17, wherein the antenna is a near-field communication antenna; the device of the combination of Pinney in view of Michalscheck (see the rejection of claim 14 above for details of the modification) meets this limitation with the antenna of the device of Pinney being modified to be an antenna capable of near field communications (NFC), in a similar manner as taught by Michalscheck, thus allowing the wireless broadcasting of sensor data to a suitable end-user.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

As best understood by the Office, the closest prior art are Laurel (US 4,790,341), Zoratti (US 6,816,072), Plouffe (US 8,589,092), Poque (US 10,401,205), Morrow (US 10,317,384), Pinney (US 9,670,650), Silvers (US 9,901,765), Kennedy (US 10,612,216) and Sitnikov (US 11,359,360). Sitnikov (US 11,359,360) teaches of a fire hydrant monitoring system comprising similar structure and function as applicant’s invention, in particular, the idea of a hollow lower stem that houses a modular sensor assembly. It is noted that Sitnikov falls under the 102(b)(2)(A) “Disclosure Obtained from Inventor” exception, thus disqualifying Sitnikov as prior art. Laurel teaches of a fire hydrant having similar basic structure to the claimed invention. Notice that Laurel fails to disclose the hollow lower stem of the fire hydrant and the sensor assembly within the stem of the fire hydrant. Zoratti, Fleury, Morrow, Pinney, Silvers and Kennedy teaches of various examples of fire hydrant comprising sensors that allows the conditions of the fire hydrant to be monitored, similar to applicant’s general invention. Notice that while the prior art teaches various aspects of the claimed invention, the prior art fails to disclose that the stem is hollow and that the sensor assembly is housed within the stem as claimed. Plouffe and Poque teaches of examples of fire hydrants comprising a hollow stem that houses at least a portion of a sensor allowing the conditions of the fire hydrant to be monitored similar to applicant’s invention. Notice that while the prior art teaches of a similar structure to the claimed invention, notice that in both Plouffe and Poque the power source/batteries is/are remotely coupled to sensor assembly usually via a wire. By providing the power source remotely from the sensor and closer to the surface allows a user to easily replace the batteries. Applicant’s claimed invention is the opposite of this situation which provides the batteries (1350) within the interior cavity of the hollow lower stem (1225). By using this approach, the battery and the electronic components of the sensors are protected from the elements and from being tampered with at the cost of being difficult to service since to replace the batteries would require the disassembly of the fire hydrant. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the fire hydrant (1000) having all the limitations as claimed in claims 1-10 and as shown in at least Fig. 10 of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753